DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 03/23/2021      has been entered and acknowledged by the Examiner.
Claims 1-13 are pending in the instant application.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein each of the plurality of color filter units has a longitudinal section having a top contour and a bottom contour which are both a circular arc shape or a polygonal arc shape in a cross- sectional view of each of the plurality of color filter units ” including the remaining limitations.
	Examiner Note: The reference of Stahl et al (US PG Pub. No. 2014/021863) discloses in figure 4b, circular color filters as seen from a plan view. However, in a cross-sectional view (figure 4a) there are no top and bottom portions that would be arc shaped.
	Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “A method of fabricating a color filter structure, comprising: S10 providing a first substrate, wherein a longitudinal section of a surface of the first substrate comprises a plurality of regularly arranged circular or polygonal arcs which are concave or convex;
S20 coating a wet color filter on the first substrate;
S30 providing a second substrate, wherein a longitudinal section of a surface of the second substrate comprises a plurality of regularly arranged circular or polygonal arcs which are convex or concave, and imprinting the wet color filter by aligning the concave-convex arcs between the first substrate and the second substrate, such that the wet color filter is formed into a color filter; S40 curing the color filter; and S50 separating the cured color filter from the first substrate and the second substrate, wherein the separated color filter comprises a plurality of color filter units adjoining each other” including the remaining limitations.
Claims 7-10 are allowable because of their dependencies on claim 6.

Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “A method of fabricating a color filter structure, comprising: S10 providing a first substrate, wherein a longitudinal section of a surface of the first substrate comprises a plurality of regularly arranged circular or polygonal arcs which are concave or convex;
S20 coating a wet color filter on the first substrate; S30 providing a second substrate, wherein a longitudinal section of a surface of the second substrate comprises a plurality of regularly arranged circular or polygonal arcs which are concave or convex, and imprinting the wet color filter by aligning the concave-convex arcs between the first substrate and the second substrate, such that the wet color filter is formed into a color filter; S40 curing the color filter;
and S50 separating the cured color filter from the first substrate and the second substrate, wherein the separated color filter comprises a plurality of color filter units adjoining each other, the plurality of color filter units have identical or similar film thicknesses in a radial direction, and the film thicknesses range from 0.1 to 10 um “including the remaining limitations.
Claims 12-13 are allowable because of their dependencies on claim 11.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879